DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 1, 3-6, 8-9, 13, 15-17, and 19-20 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 03/30/2022. The cancellation of claims 2 and 14 is also acknowledged.
Response to Arguments
2.	Applicant’s arguments, filed 06/29/2022, with respect to all claim objections and claim rejections have been fully considered and are persuasive. All claim objections and all claims rejections have accordingly been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Davis on 07/15/2022.
The application has been amended as follows: 
In claim 4 (line 3), “the distal end” has been amended to read --the distal end of the distal segment--.
In claim 6 (lines 3-4), “a diameter greater than the proximal dilator segment” has been amended to read --a diameter greater than a diameter of the proximal dilator segment--.
In claim 19 (line 4), “the patient” has been amended to read --a patient--.
REASONS FOR ALLOWANCE
Claim(s) 1, 3-13, and 15-20 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Dubrul et al. (US 20010011182 A1), hereinafter Dubrul, discloses a catheter system actuatable to a deployable state comprising a catheter body and a dilator, the dilator being retractable to expand and invert a distal tip of the catheter body such that the distal tip forms a funnel shape in a deployed state, wherein the distal tip comprises a proximal segment and a distal segment extending from the proximal segment, the distal segment being substantially flexible and further comprising a proximal end and a distal end, the proximal end comprising a first mating surface, and a pull ring adjacent to the distal end of the distal segment. However, Dubrul fails to disclose the pull ring comprising a second mating surface, wherein the first mating surface and the second mating surface are configured to snap lock together. 
Claims 2, 3-13, and 15-16 are allowable by virtue of dependence from claim 1.
Regarding claim 17, Dubrul discloses a method of inverting an expansile catheter in a blood vessel comprising advancing the catheter to a target site and retracting by a dilator a pull ring approximate a distal tip of the catheter, causing the distal tip to expand and invert to a funnel shape. However, Dubrul fails to disclose the pull ring and a proximal end of the distal tip each comprising mating surfaces configured to snap lock together.
Claims 18-20 are allowable by virtue of dependence from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783